DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-17, 20-22, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead et al. (US 2014/0214243).
Regarding claim 1, Whitehead teaches a method of characterizing airflow for operating aircraft for flight in a close formation, comprising: establishing a communication link between a first aircraft (10) and a second aircraft (20) (exchange of flight data between multiple aircraft (para [0004])), assigning to at least one of the first aircraft or the second aircraft, via the communication link, initial positions relative to one another in the close formation (lead and trailing aircraft (para [0004])), providing flight control input for aligning the first and second aircraft in their respective initial positions (pilot input to establish leading and trailing positions), taking measurements characterizing airflow at the second aircraft (e.g. measurements taken at angle of attack vanes on the trailing aircraft to refine the estimated position of the trailing aircraft) (para [0016] and [0058]) and analyzing the measurements for creating at least one computer model (position module’s (110) estimation of vortex position (212)) (fig. 4) for predicting one or more 3D airflow patterns (30) (vortex includes longitudinal, crosstrack, and vertical coordinates, or three dimensions) (para [0050]); and wherein at least one measurement characterizing airflow is derived from a flight control signal (data/measurements) (fig. 6) applied to one or more control surfaces of the second aircraft (position estimator (310), which includes the position module (110) (para [0076]) receives data/measurements from the trailing aircraft (330), which includes e.g. position of the trailing aircraft aileron) (para [0012]); and providing at least one different flight control signal (150) to one or more control surfaces of at least one of the first aircraft or the second aircraft to adjust a relative position between the first aircraft and the second aircraft (to control the flight) based on the predicted one or more 3D airflow patterns (to utilize the benefits of the vortex) (para [0041]).
Regarding claim 2, Whitehead teaches the method of claim 1, wherein the flight control input for aligning the first and second aircraft in their respective initial positions is generated automatically at the first and second aircraft, respectively (controller (100) understood to operate automatically in view of (para [0041])).
Regarding claim 4, Whitehead teaches the method of claim 1, wherein measurements include an aircraft angle of attack of the second aircraft (data includes data from angle of attack sensors (para [0012])).
Regarding claim 5, Whitehead teaches the method of claim 1, wherein characterizing airflow further includes collecting airflow measurements, at a third aircraft (trailing aircraft (20) includes additional aircraft in view of fig. 1).
Regarding claim 7, Whitehead teaches the method of claim 1, wherein the providing at least one different flight control input (350) includes changing one of an aircraft heading, altitude, roll, pitch, yaw, thrust or velocity (encompassed by flight commands (para [0077])).
Regarding claim 8, Whitehead teaches the method of claim 1, including evaluating formation flight parameters and optimizing aircraft positions to maximize formation flight benefits based on the evaluation (para [0040]).
Regarding claim 9, Whitehead teaches the method of claim 1, wherein establishing data exchange network between the aircraft and exchanging telemetry data (transferred data (154, 156, 158) understood to be telemetry data in fig. 3).
Regarding claim 10, Whitehead teaches the method of claim 1, wherein designating roles of leader and follower to aircraft in the close formation (para [0004]).
Regarding claim 11, Whitehead teaches the method of claim 1, wherein the at least one created computer model comprises a 3D model of a vortex field (30) (vortex includes longitudinal, crosstrack, and vertical coordinates, or three dimensions) (para [0050]).
Regarding claim 12, Whitehead teaches the method of claim 1, wherein navigating the formation as a whole to a destination position by the first aircraft (modules (110, 120, 130, 140)) cooperate to generate a navigation solution relative to the leading aircraft (10) (para [0042])).
Regarding claim 13, Whitehead teaches the method of claim 1, wherein the measurements are also taken by the first aircraft (para [0012]).
Regarding claim 14, Whitehead teaches the method of claim 1, wherein the taking measurements further includes: defining a first target search area relative to the first aircraft (10) (wingtip is the location of the vortex (para [0005])) establishing, for the second aircraft (20), a dithering flight pattern intersecting with the first target search area (initial formation flight (para [0003])) taking measurements characterizing airflow at the second aircraft (20) during the dithering flight pattern, and determining a location of one or more 3D airflow patterns (30) by analyzing the measurements taken at the second aircraft (data (156) used to determine vortex position (212) fig. 4).
Regarding claim 15, Whitehead teaches the method of claim 1, including assigning, to a third aircraft not already flying in close formation with the first aircraft and the second aircraft, an initial position relative to at least one of the first aircraft or the second aircraft (trailing aircraft (20), which includes third aircraft in fig. 1, can approach the vortex from a position outside of the vortex (para [0040])); providing flight control input for aligning the third aircraft in the assigned initial position relative to the first aircraft or the second aircraft (para [0010]) collecting measurements characterizing airflow, by at least one of the second and the third aircraft, for sensing the at least one 3D airflow pattern (vortex (30a, 30b) in fig. 1) and based on the collected measurements, providing flight control input to adjust a relative position between at least two of the first, the second and the third aircraft in the close formation (trailing aircraft flight commands (150)).
Regarding claim 16, Whitehead teaches the method of claim 15, further including establishing a communication link between the third aircraft and at least one of the first aircraft or the second aircraft (i.e. exchange of flight data (para [0003])).
Regarding claim 17, Whitehead teaches the method of claim 16, wherein assignment of an initial position of the third aircraft is transmitted over the communication link between the third aircraft and the first aircraft or the second aircraft (i.e. desired aircraft position (222)) (para [0041])).
Regarding claim 20, Whitehead teaches the method of claim 15, further comprising marking an approximate position of the at least one 3D airflow pattern (position of the vortex defined by equation (5) (para [0050])).
Regarding claim 21, Whitehead teaches the method of claim 20, wherein marking comprises emitting radio waves along a streamwise direction behind one or more wingtips of aircraft in the close formation (communication signals from the controller, including vortex (30), can be from radio communication (para [0043])).
Regarding claim 22, Whitehead teaches a method of characterizing airflow for operating aircraft in a close formation flight, comprising: determining initial, relative positions between a first aircraft and a second aircraft lead and trailing aircraft (para [0004])); selecting, for each aircraft, a respective target position within the close formation (desired position based on vortex location) (para [0040]) based on measurements characterizing airflow taken by the second aircraft (measurements taken at angle of attack vanes on the trailing aircraft to refine the estimated position of the trailing aircraft) (para [0016] and [0058]) and analyzing the measurements for creating at least one computer model (position module’s (110) estimation of vortex position (212)) (fig. 4) for predicting one or more 3D airflow patterns (30) (vortex includes longitudinal, crosstrack, and vertical coordinates, or three dimensions) (para [0050]), wherein the first aircraft leads the second aircraft in the close formation (fig. 2A) and wherein at least one measurement characterizing airflow is derived from a flight control signal (data/measurements) (fig. 6) applied to one or more control surfaces of the second aircraft (position estimator (310), which includes the position module (110) (para [0076]) receives data/measurements from the trailing aircraft (330), which includes e.g. position of the trailing aircraft aileron) (para [0012]); and providing at least one different flight signal (150) to one or more control surfaces of at least one of the first aircraft or the second aircraft to adjust a relative  position between the first aircraft and the second aircraft (to control the flight) based on the predicted one or more 3D airflow patterns (to utilize the benefits of the vortex) (para [0041]).
Regarding claim 26, Whitehead teaches the method of claim 22, wherein at least one aircraft is a fixed-wing aircraft (fixed wing aircraft in fig. 1).
Regarding claim 28, Whitehead teaches the method of claim 22, wherein at least one aircraft is a manned aircraft (i.e. alerts of the vortex position are sent to a pilot) (para [0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead as applied to claim 22 above, and further in view of Pillai et al. (US 9104201).

Regarding claim 27, Whitehead fails to disclose what Pillai teaches, which is at least one aircraft is an unmanned aerial vehicle (the drone (110)) (col. 8, ln. 30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Whitehead to incorporate the teachings of Pillai to have the least one aircraft as an unmanned aerial vehicle, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 120 USPQ 192,  and doing so would allow the invention to be applied to unmanned aircraft flight formations.
Response to Arguments
Applicant argues In view of the amendments presented above and the following discussion, the Applicant submits that all of the claims now pending in the application are patentable under the provisions of 35 U.S.C. §§§ 112, 102 and 103. Thus, Applicant believes that all of these claims are now in condition for allowance.
The examiner notes that the amendments are understood to be equivalent to those presented on 09/14/2021, which were rejected in the Final Office Action dated 11/12/2021.  As best understood by the examiner, no argument has been made against the position that Whitehead discloses “wherein at least one measurement characterizing airflow is derived from a flight control signal applied to one or more control surfaces of at least one of the first aircraft or the second aircraft” as stated above.  Therefore, the amendments fail to address the previous Final Office Action, and the argument is considered non-persuasive.
Applicant argues On January 21, 2022, the Examiner and the Applicant's attorney had a telephone interview. During the telephone interview the Examiner indicated that the reference (e.g., Whitehead), cited by the Examiner as anticipating the Applicant's independent claims, teaches detection of control surface deflection and as such teaches that a vortex can be derived from a flight control signal. The Examiner conceded, however, that Whitehead fails to teach or suggest that at least one measurement characterizing airflow is derived from a flight control input applied to one or more control surfaces of at least one of the first aircraft or the second aircraft as claimed by at least the Applicant's independent claims.
As stated in the Interview summary, mailed 01/26/2022, “No agreement was reached during the interview”.  That is, the examiner never conceded to Whitehead failing to disclose “wherein at least one measurement characterizing airflow is derived from a flight control input applied to one or more control surfaces of at least one of the first aircraft or the second aircraft”.  In fact, the Non-Final Office Action, dated 03/02/2022, cites portions of Whitehead that discloses these features, and have yet to be argued by the applicant.  Therefore, the argument is considered non-persuasive. 
Applicant argues The Applicant respectfully disagrees with the Examiner's assumption that a flight control input is defined in the Applicant's specification as what the flight control system applies to the flight control surfaces and that a flight control signal is a detection of control surface deflection as alleged by the Examiner… Whitehead, however, absolutely fails to teach or to suggest "at least one measurement characterizing airflow is derived from a flight control input applied to one or more control surfaces of at least one of the first aircraft or the second aircraft" as claimed by at least the Applicant's independent claim 1.
As the amended independent claims fail to recite “derived from a flight control input”, the arguments to an enabling specification and the teachings of Whitehead are considered non-applicable to the current claim set.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647